    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 TERRI LEWIS STEVENS AND JENNIFER AND                    CIVIL ACTION
 CRAIG RIVERA
 Plaintiffs,                                             NO. 2:20-cv-0928 (EEF)(JVM)
 vs.                                                     JUDGE: FALLON
 THE ST. TAMMANY PARISH GOVERNMENT                       MAGISTRATE: VAN MEERVELD
 AND THE STATE OF LOUISIANA THROUGH
 ITS LOUISIANA DEPARTMENT OF
 ENVIRONMENTAL QUALITY
 Defendants.

MEMORANDUM IN SUPPORT OF MOTION FOR APPEAL/REVIEW OF THE JUNE
    10, 2020 ORDER [DOC. 95] OF THE HONORABLE JANIS VAN MEERVELD,
MAGISTRATE JUDGE DENYING THE MOTION TO EXPEDITE HEARING ON THE
 MOTION TO FILE THE SECOND AMENDED COMPLAINT AND SETTING IT ON
  JULY 8, 2020 AFTER THE JUNE 23, 2020 HEARING ON MOTIONS TO DISMISS
   THAT WOULD BE MADE MOOT BY THE SECOND AMENDED COMPLAINT

MAY IT PLEASE THE COURT:

                           I. NATURE OF THE RELIEF SOUGHT

       Plaintiffs, Terri Lewis Stevens and Jennifer and Craig Rivera, have filed a motion for

review/objection to the order of the Honorable Janis Van Meerveld, United States Magistrate

Judge, of June 10, 2020 [Doc. 95] denying the motion to expedite hearing on the motion to file the

second amended complaint and setting it on July 8, 2020 after the June 23, 2020 hearing on

motions to dismiss [Docs. 65 and 66] that are made moot by the second amended complaint.

       By the amendments of the LDEQ and the adding, in compliance with Ex parte Young, of

the responsible public officials in their official capacities for injunctive relief and in their

individual capacities for other relief in their filed Second Amended Complaint, the two motions to

dismiss [Docs. 65 and 6] to be heard on June 23, 2020, before the set July 8, 2020 hearing plaintiffs’

motion for leave to file second amended petition would be made moot.




                                                  1
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 2 of 13



                         II. PERTINENT PROCEDURAL HISTORY

       The original complaint [Doc. 1] was filed on March 17, 2020. The first amended complaint

[Doc. 44], which provided much more detail was filed on April 27, 2020 and prior to the filing of

the motions to dismiss. Undersigned counsel was involved in a bicycle accident on May 9, 2020.

Both the STPG and the LDEQ filed their motions to dismiss [Doc. 65 and Doc. 66] on May 12,

2020. Counsel for plaintiff, recognizing that a second amended complaint needed to be prepared

in order to cure deficiencies in the first two complaints, immediately began work on the second

amended complaint so as to file it well within the 21-day grace period provided by Rule 15(a)(2)

[June 2, 2020], but his injury was sufficiently severe and the issues raised by the motions to dismiss

were sufficiently challenging that he had to file a motion to continue all substantive motions [Doc.

82], which was granted [Doc. 83] until June 23, 2020 and July 8, 2020.

       The first (and deficient) effort at filing the second amended complaint was on June 2, 2020

[Doc. 84-85], the 21st day and therefore timely within Rule 15(a)(2). The second and non-deficient

filings [Doc. 86-87] were on June 3, 2020 wherein plaintiffs successfully filed their Motion to File

Second Amended Complaint along with a Memorandum in Support of Motion to File Second

Amended Complaint and on Its Effect on the Pending Motions to Dismiss. In an abundance of

caution and on account of defendants’ vehement but generic opposition, a notice of submission

was filed for June 23, 2020, but set on June 24, 2020, the day after the hearing on the motions to

dismiss (which the second amended complaint was intended to cure and which, as demonstrated

by the supporting memorandum [Doc. 86-1 and 87-4]), did cure. On June 8, 2020, plaintiffs filed

their Motion for Expedited Hearing on the Motion to File Second Amended Complaint and

Alternative Motion to Grant Immediate Leave to File Same Pursuant to Rule 15(a)(2) [“Motion

for Expedited Hearing”], with supporting memorandum [Doc. 90-91].




                                                  2
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 3 of 13



       On June 10, 2020, the Honorable Magistrate Judge Janis Meerveld signed an Order [Doc.

95] granting Plaintiffs’ Motion for Leave to File Excess Pages [Doc. 86], denying Plaintiffs’

Motion for Expedited Hearing, and continuing the submission date for the Motion for Leave to

File Second Amended Complaint to July 8, 2020.

       Plaintiffs are also this day filing a motion to dismiss defendants’ motions to dismiss which

is based on identical facts.

                               III. SUMMARY OF THE ARGUMENT

       The grounds for this motion are set forth in the memorandum in support of the motion to

file second amended complaint [Doc. 87.2], and the memorandum in support of the motion for an

expedited hearing [Doc. 91]. The arguments as set forth hereinafter are summarized as follows:

       1.      Although one amended complaint was filed prior to the filing of the motions to

dismiss, the corrective and curative second amended complaint was filed within twenty-one days

of the filing of the two motions to dismiss.

       2.      It is a complete waste of time and of both legal and judicial resources to have to

oppose and then hear motions, at least one of which (LDEQ) had some merit when filed, but which

are now mooted by the filed but not-yet-granted amended complaint. Moreover, the LDEQ lost

standing as it has been amended out of the case. The Court is asked to make hypothetical rulings

on moot issues by a party (LDEQ) who is being dismissed from the case.

       3.      When an amended complaint is filed in response to a motion to dismiss, and the

amended complaint purports to cure the grounds of the motion to dismiss, the motion to dismiss is

normally dismissed as moot, and therefore the hearing on motion for leave to file an amended

complaint should be held before any hearing on any possible remaining grounds for motion to

dismiss.




                                                3
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 4 of 13



                            IV. LR 72.2 PROVIDES FOR REVIEW

       The appropriateness of review of a Magistrate Judge’s order or decision is established by

LR 72.2:

       LR 72.2 Review of Magistrate Judges’ Orders

               A motion to review a magistrate judge’s order or an objection to the
       proposed findings and recommendation of a magistrate judge must be made by
       filing a motion or objection along with a supporting memorandum. The motion
       must be noticed for submission to the district judge in the manner provided in these
       rules for motions. [Amended February 1, 2011]

              V. STANDARD OF CONSIDERATION UNDER RULE 15(a)(2)
               AND ITS APPLICATION BY THIS AND OTHER COURTS

       This is well-trod ground in this Court and in other Louisiana district courts, other district

courts within the Fifth Circuit, and in other jurisdictions. Another section of this Court, in CNG

Producing Co. v. Indeck Gas Supply Corp., No. CIV A 93-0378, 1993 WL 455650, at *1–3 (E.D.

La. Nov. 4, 1993), stated that “[t]he policy of the federal rules is to permit liberal pleading and

amendment. See Jamieson v. Shaw, 772 F.2d 1205, 1208 (5th Cir. 1985).” As such, denial of leave

to amend must fall within one of the following six (6) different justifications: (1) undue delay, (2)

bad faith, (3) dilatory motive, (4) repeated failure to cure deficiencies by prior amendment, (5)

undue prejudice to the opposing party, and (6) the futility of the amendment. Id. In Alfred v. State

of Louisiana Dep't of Corr., No. CIV.A. 14-298-SDD-RL, 2015 WL 566433, at *2 (M.D. La. Feb.

10, 2015), the court found that “[a]lthough leave to amend should not be automatically granted, a

district court must possess a substantial reason to deny a request for leave to amend.”

       Here, plaintiffs’ Second Amended Complaint was completely justified. It followed a

motion to continue all substantive motions [Doc. 82] following a serious bike injury, all while

remedying the contention of the motions to dismiss. Leave to amend would not cause undue delay.

To the contrary; plaintiffs have filed a Second Amended complaint that will cure, as carefully



                                                 4
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 5 of 13



asserted in the supporting memorandum and even more clearly hereinafter, all grounds of the

motions to dismiss, through clarification and specification of plaintiffs’ claims and dismissal of

and adding parties, thus mooting any asserted grounds for dismissal. Requiring the Court and all

parties to spend time and resources in replying to and conducting hearings on motions to dismiss

without having granted prior a chance to successfully amend their complaint after consideration

of grounds for the motion to dismiss would cause undue delay. In CNG, another section of this

Court found (at *1) that movant’s lack of timeliness could not bar the amendment, for the trial,

originally scheduled for January 1994, was continued to May 1994. Here, of course, no trial date

has been yet set; discovery has not yet begun; and defendants have not even denied the truth of

plaintiffs’ allegations. Accordingly, there is no reason to deny the request to amend.

        In CNG, at *1, that court continued: “even if there is substantial reason to deny leave to

amend, the court should consider prejudice to the movant, as well as judicial economy, in

determining whether justice requires granting leave.” Here, many thousands of gallons of sewage,

much undoubtedly tainted by COVID-19, will stagnate in Dove Park Subdivision and flow through

plaintiffs’ properties on its way to the sea.

        As to the last criterion, futility, another section of this court stated in Baudy v. Adame, No.

CV 19-13345, 2020 WL 815031, at *8 (E.D. La. Feb. 19, 2020) that allowing a plaintiff to amend

a complaint is futile only when the amended complaint would fail to state a claim upon which

relief could be granted. Finding no futility in the proposed amended complaint as it presented a

plausible claim that defendants committed fraud, the court denied the motion to dismiss and

granted plaintiffs’ motion for leave to file first amended complaint.




                                                  5
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 6 of 13



       In their Second Amended Complaint, plaintiffs successfully address every issue raised by

the motions to dismiss through clarification of the allegations of the complaint and removal of

LDEQ as defendant in favor of individuals.

       Other district courts within the Fifth Circuit have granted amendments under similar

circumstances. In McLane Co., Inc. v. ASG Techs. Grp. Inc., No. 617CV00166ADAJCM, 2018

WL 7291380, at *1–5 (W.D. Tex. Oct. 17, 2018), the court stated that it had discretion over

whether to grant or deny a motion for leave to amend and that “the party seeking untimely leave

is required to show the deadline cannot reasonably be met despite the diligence of the party needing

the extension,” giving four factors under which it evaluates whether the moving party has “good

cause” to amend their complaint:

              This ‘good cause’ standard imposes four factors: (1) the explanation for the
       delay in moving for leave; (2) the importance of the amendment; (3) potential
       prejudice in allowing the amendment; and, (4) the availability of a continuance to
       cure such prejudice. (citing S & W Enters., L.L.C. v. SouthTrust Bank of Alabama,
       NA, 315 F.3d 533, 536 (5th Cir.2003) ). If a party shows good cause for missing
       the deadline, then the more liberal Rule 15(a) applies. (Emphasis added)

       In Bos. v. Orthofix Med., Inc., No. 4:19-CV-00438, 2019 WL 4346541, at *2 (E.D. Tex.

Sept. 12, 2019), the court found that since plaintiff did not plead sufficient facts to state a claim

against defendant in her original claim, she “should be given leaven to amend her complaint […].

The Court finds that granting Plaintiff’s request to amend her complaint is appropriate.” See also

Aforigho v. Tape Prod. Co., 334 F.R.D. 86, 90–91 (S.D. Tex. 2020); Van Dyke v. Retzlaff, No.

4:18-CV-247, 2020 WL 495400, at *1–2 (E.D. Tex. Jan. 30, 2020); and Abecassis v. Wyatt, 902

F. Supp. 2d 881, 911 (S.D. Tex. 2012).

       The same rule applies in other jurisdictions. In Smith v. United States, 120 Fed. Cl. 455,

458 (2015), the court stated:

              As this Court has noted previously, our rules are modeled after the Federal
       Rules of Civil Procedure, which “reject the approach that pleading is a game of skill


                                                 6
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 7 of 13



       in which one misstep by counsel may be decisive to the outcome.” Delpin Aponte
       v. United States, 83 Fed.Cl. 80, 89 (2008) (quoting Conley v. Gibson, 355 U.S. 41,
       48, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). Although leave to amend shall be freely
       given “when justice so requires,” RCFC 15(a)(2), futility of amendment will justify
       a court's refusal to allow amendment, see Foman v. Davis, 371 U.S. 178, 182, 83
       S.Ct. 227, 9 L.Ed.2d 222 (1962).

                Many circuits treat the futility inquiry as employing a standard analogous
       to the one used for a motion to dismiss, under which a futile complaint is one that
       has failed to state a claim upon which relief can be granted. See, e.g., Budhun v.
       Reading Hosp. and Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014) (“Amendment
       would be futile if the amended complaint would not survive a motion to dismiss for
       failure to state a claim.”)

       See also Jackson v. Bd. of Commissioners of Hous. Auth. of City of Prichard, No. CV 17-

0149-WS-M, 2017 WL 2880551, at *1–4 (S.D. Ala. July 6, 2017); and Mamon v. Wiltshire, No.

CIVIL 2011-38, 2012 WL 4069586, at *1 (D.V.I. Sept. 17, 2012).

       The Second Amended Complaint contains sufficient factual allegations to raise the right of

relief above the speculation level and successfully addresses and rebuts contended bases for

dismissal.

       In Foster v. DeLuca, 545 F.3d 582, 583–85 (7th Cir. 2008), the court stated:

               “Amendments to make technical changes concerning a party” are
       generally permissible, Jones v. State of Louisiana, Through the Board of Trustees
       for State Colleges & Univs., 764 F.2d 1183, 1186 (5th Cir. 1985), and the practice
       of generally permitting such amendments “is desirable and furthers one of the basic
       objectives of the federal rules the determination of cases on their merits.” Charles
       A. Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice and Procedure:
       Civil 2d § 1474 (1990).

             VI. DOCTRINAL ANALYSIS OF THE PURPOSE OF RULE 15(a)

       Two sections from Wright & Miller clearly articulate the purpose and meaning of Rule

15(a) and the intellectual basis for the liberality of amendment. In 6 Fed. Prac. & Proc. Civ. § 1474

(3d ed.) (Wright & Miller) Types of Amendments Permitted Under Rule 15(a), the authors state:

              Rule 15(a) does not enumerate the particular purposes for which an
       amendment may be sought; it simply provides a basic policy statement and a
       procedural framework to be followed by a party desiring to amend a pleading.


                                                 7
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 8 of 13



       Given this flexibility, courts have allowed amendments to be made for a variety of
       reasons.

               Perhaps the most common use of Rule 15(a) is by a party seeking to amend
       in order to cure a defective pleading.

                                              ****

               A more common use of Rule 15(a) amendments is to correct insufficiently
       stated claims or defenses.6 Typically, amendments of this character involve either
       adding a necessary allegation in order to state a claim for relief or correcting a
       misnomer of a party to the action.7 Thus, in a suit for damages arising out of the
       death of plaintiff's son, plaintiff was allowed to amend his complaint to change the
       name of one of the coplaintiffs when the attorney inadvertently had misnamed the
       deceased's father.8 Along the same lines, a party may make an amendment to
       amplify a previously alleged claim or defense.9 A liberal policy toward allowing
       amendments to correct errors in the pleadings clearly is desirable and furthers one
       of the basic objectives of the federal rules—the determination of cases on their
       merits.A liberal policy toward allowing amendments to correct errors in the
       pleadings clearly is desirable and furthers one of the basic objectives of the federal
       rules-the determination of cases on their merits.9.50

               Courts also have allowed a party to amend in order to change the nature or
       theory of the party's claim10 or the capacity in which the party is bringing the
       action.11 Plaintiffs12 and defendants13 also have been permitted to amend their
       pleadings to state additional claims, to assert additional defenses,14 or to drop
       claims or defenses.15

       In 6 Fed. Prac. & Proc. Civ. § 1488 (3d ed.) (Wright & Miller) Amendments With Leave

of Court—Timeliness of Motion to Amend, the authors state as to timeliness:

                Quite appropriately the courts have not imposed any arbitrary timing
       restrictions on requests for leave to amend and permission has been granted under
       Rule 15(a) at various stages of the litigation. These include: following discovery;3
       after a pretrial conference;4 at a hearing on a motion to dismiss or for summary
       judgment;5 when the case is on the trial calendar and has been set for a hearing by
       the district court;6 at the beginning,7 during,8 and at the close of trial;9 after a
       judgment has been entered;10 and even on remand following an appeal.11

                The policy of allowing amendments to be made at any time during the
       litigation is sound. It would be unreasonable to restrict a party's ability to amend to
       a particular stage of the action inasmuch as the need to amend may not appear until
       after discovery has been completed or testimony has been taken at trial.
       Nonetheless, in keeping with the purpose of Rule 15(a), which is to facilitate a
       determination of the action on its merits,12 a motion to amend should be made as
       soon as the necessity for altering the pleading becomes apparent.


                                                 8
    Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 9 of 13



               An amended complaint “supersedes the original and renders it of no legal
       effect.” West Run Student Hous. Assocs., LLC v. Huntington Natl. Bank, 712 F.3d
       165, 171 (3d Cir. 2013). Defendants' motions to dismiss the original complaint are
       now moot. The motions will be denied without prejudice to defendants' ability to
       seek dismissal of the amended complaint to the extent that the flaws in plaintiffs'
       claims were not cured.

            VII. THE SECOND AMENDED COMPLAINT IS CORRECTIVE
             AND CURATIVE THUS MOOTING MOTIONS TO DISMISS
                  AND JUSTIFYING EXPEDITED CONSIDERATION

       The general rule is that prior and pending motions to dismiss are moot when comprehensive

amended complaints are filed. This is particularly appropriate here. Plaintiffs have made new and

much more specific allegations with clarified allegations as to notice and as to violations of the

LPDES permit by sewage whereas only storm water is permitted, and has sued the LDEQ

defendants in their individual and official capacities while amending out the LDEQ as a defendant.

       In Smith, 120 Fed. Cl. 455, 460, the court stated:

               When an amended complaint is filed, “the new complaint supersedes all
       previous complaints and controls the case from that point forward.” Massey v.
       Helman, 196 F.3d 727, 735 (7th Cir. 1999). In such a situation, “motions addressed
       to the original complaint are generally regarded as moot upon the filing of an
       amended complaint.” Thompson v. Pallito, 949 F.Supp.2d 558, 582 (D. Vt. 2013);
       see also Ellipso, Inc. v. Mann, 460 F.Supp.2d 99, 103 (D.D.C. 2006) (“Where a
       party amends its complaint, a pending motion to dismiss the original complaint is
       ordinarily denied without prejudice so that the movant can re-file the motion based
       on the amended pleading.”)

       This Court's allowance of the Second Amended Complaint would render moot defendant's

pending motions to dismiss the original complaint. For instance, in Rivera v. BMW of N. Am., LLC,

No. 2:19-CV-7, 2019 WL 2539200, at *1 (N.D. Tex. Mar. 14, 019), report and recommendation

adopted, No. 2:19-CV-007-D, 2019 WL 2540677 (N.D. Tex. Mar. 29, 2019) the court stated:

               Plaintiffs' amended complaint renders the original complaint of no legal
       effect because the amended complaint does not refer to, adopt, or incorporate by
       reference the original complaint. See State Farm Lloyds v. Tony Ray Brown, No.
       3:08-CV-318-O, 2009 WL 10678159, at *1 (N.D. Tex. Jan. 16, 2009) (“An
       amended complaint supersedes the original complaint and renders it of no legal
       effect unless the amended complaint specifically refers to and adopts or


                                                9
   Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 10 of 13



       incorporates by reference the earlier pleading.”) (quoting King v. Dogan, 31 F.3d
       344, 346 (5th Cir. 1994)).

                                                ***

               An amended complaint generally, but not always, renders pending motions
       moot. See, e.g., Garza-Selcer v. 1600 Pac. Subtenant, LLC, No. 3:15-CV-03791-
       N, 2016 WL 11474103, at *2 (N.D. Tex. Aug. 30, 2016) (“When a motion to
       dismiss is filed against a superseded complaint, courts ordinarily deny the motion
       as moot.”); Stredwick v. Dallas Margarita Soc'y, Inc., No. 3:12-CV-623-F, 2012
       WL 12893430, at *1 (N.D. Tex. June 27, 2012) (“The filing of an amended
       complaint generally renders pending motions moot.”). “[A] motion to dismiss that
       attacks the original complaint for deficiencies that persist in the amended complaint
       should not necessarily always be denied as moot. Rather, the court has the
       discretion to apply the original motion to dismiss to the amended complaint.” New
       World Int'l, Inc. v. Ford Glob. Techs., LLC, No. 3:16-CV-1112-M, 2017 WL
       1078525, at *5 (N.D. Tex. Mar. 22, 2017).

       This is also the general rule in Louisiana federal district courts. In Lasalle v. Sasol N. Am.,

No. 19-CV-1091, 2020 WL 1979159, at *3 (W.D. La. Mar. 20, 2020), report and recommendation

adopted in part, rejected in part, No. 19-CV-1091, 2020 WL 1977257 (W.D. La. Apr. 24, 2020):

              “An amended complaint generally, but not always, renders pending motions
       moot.” Rivera v. BMW of North America, LLC, 2019 WL 2539200, at * 1 (N.D.
       Tex. Mar. 14, 2019) (citations omitted). Given the Second Supplemental and
       Amended Complaint [doc. 32, att. 4], directly addresses deficiencies alleged in this
       motion to dismiss, we recommend the motion be denied as moot.

       In Melson v. Vista World Inc. & Assocs., No. CIV.A. 12-135, 2012 WL 6002680, at *12

(E.D. La. Nov. 30, 2012), the court stated:

       B. Motions to Dismiss Filed Prior to Plaintiff's Amended and Superseding
       Complaint
               For the following reasons, the Court denies as moot the Motion to Dismiss
       for Failure to State a Claim (R. Doc. 12) and the Motion to Dismiss for Lack of
       Personal Jurisdiction (R. Doc. 13).

               Vista World and Global filed separate Motions to Dismiss in response to
       Plaintiff's original complaint. Plaintiff subsequently amended her complaint (R.
       Doc. 33) and defendants filed a Motion to Dismiss (R. Doc. 36). The Court must
       therefore analyze the effect of an amended complaint and subsequent Rule 12(b)(6)
       motion on a previously filed Rule 12(b)(6) motion.




                                                 10
   Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 11 of 13



                Courts vary in how they proceed when a plaintiff files an amended
       complaint while a Rule 12(b)(6) motion is still pending. Steven S. Gensler, 1
       Federal Rules of Civil Procedure, Rules and Commentary Rule 15. Some courts
       hold that a pending Rule 12(b)(6) becomes moot. Other courts, however, hold that
       the filing of an amended complaint does not automatically moot a pending Rule
       12(b)(6) motion.

              Since Global and Vista World have filed a new motion to dismiss, the Court
       need not decide the merits of the previously filed Rule 12(b)(6) motions. When a
       new Rule 12(b)(6) motion is filed that specifically addresses an amended
       complaint, “it surely makes sense to disregard the pending [Rule 12(b)(6) ]
       motion[s].” Steven S. Gensler, 1 Federal Rules of Civil Procedure, Rules and
       Commentary Rule 15. Accordingly, the previously filed motions to dismiss are
       denied as moot. [Footnotes omited].

       In Federal Rules of Civil Procedure, Rules and Commentary Rule 15. Amended and

Supplemental Pleadings, Effect of an amended complaint on a pending Rule 12(b)(6) motion,

the Gensler states:

               Courts vary in how they proceed when the plaintiff files an amended
       complaint while a Rule 12(b)(6) motion is pending. Some opinions say that a
       pending Rule 12(b)(6) motion is mooted when the plaintiff files an amended
       complaint in response. Under that approach, the defendant must file a new response
       to the amended complaint. Whether the new response is an answer or yet another
       Rule 12 motion will depend on whether the amendments met all of the objections
       or defenses that had been raised in the motion and whether any of the new
       allegations give rise to new defenses or objections.

               Other courts, however, hold that the filing of the amended complaint does
       not automatically moot a pending Rule 12(b)(6) motion and will address the
       pending motion to the extent the defenses and objections it raises remain
       unresolved. As one court put it, a pending Rule 12(b)(6) motion automatically
       “transfers” to the amended complaint, thus satisfying the defendant's duty to
       respond and tolling the time to answer. [Footnotes omited]

               See footnote 37 for a listing of many cases standing for the proposition that,
       when timely filed, an amended complaint becomes the operative pleading so that
       any pending motion to dismiss becomes moot. Ramirez v. County of San
       Bernardino, 806 F.3d 1002, 1008, (9th Cir. 2015); Dykes v. Portfolio Recovery
       Associates, LLC, 306 F.R.D. 529, 530 (E.D. Va. 2015) (“It is well settled that an
       amended pleading supersedes the original, and motions directed at superseded
       pleadings must be denied as moot”); Barnes v. District of Columbia, 42 F. Supp.
       3d 111, 117 (D.D.C. 2014); Trustees of University of Pennsylvania v. St. Jude
       Children’s Research Hosp., 982 F.Supp. 2d 518, 521 n.3, (E.D. Pa. 2013); Praileau
       v. Fischer, 930 F. Supp. 2d 383, 388 (N.D. N.Y. 2013); Calloway v. Green Tree


                                                11
   Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 12 of 13



        Servicing, LLC, 599 F.Supp. 2d 543, 546 (D. Del. 2009) (“As the amended
        complaint has superseded the original, defendant’s motion to dismiss has become
        moot.”)

        In Hawn v. Hughes, No. 1:13-CV-00036-GHD, 2014 WL 4384236, at *1–9 (N.D. Miss.

Sept. 3, 2014), the court addressed the issue of Eleventh Amendment immunity; the main issue

raised by LDEQ. At *8, that court stated:

                It is clear to this Court—and apparently also to Plaintiffs—that any such
        judgment would “be paid from public funds in the state treasury.” See Edelman,
        415 U.S. at 663, 94 S.Ct. 1347. The weight of case law compels this Court to come
        to the logical conclusion that the relief sought by Plaintiffs and Officer Hughes
        against the Commissioner is impermissible relief “against the sovereign.” See
        Pennhurst, 465 U.S. at 101, 104 S.Ct. 900. Because the claims and cross-claims
        against the Commissioner in his official capacity fail to allege an ongoing violation
        of federal law and fail to seek the appropriate relief under Ex parte Young, the
        claims and cross-claims against the Commissioner do not fall within the Ex parte
        Young exception to Eleventh Amendment immunity.

        The court continues at *9:

               Plaintiffs' claims against Defendants Christopher (C.G.) Hughes and
        Michael Berthay, in their individual capacities, remain viable, and Defendants
        Christopher (C.G.) Hughes and Michael Berthay remain parties in the action.

        Plaintiffs, in their Second Amended Complaint, remove the LDEQ as a defendant and

instead name individual LDEQ defendants in their individual and official capacities as defendants.

This successfully addresses LDEQ’s claim to Eleventh Amendment immunity, which does not

apply to state officials sued in their individual capacities. Consequently, if this Court fails to vacate

the June 10, 2020 order and conducts a hearing on LDEQ’s motion to dismiss without granting

Plaintiffs leave to file Second Amended Complaint, it would be asked to make hypothetical rulings

on moot issues filed by a party (LDEQ) which has been dismissed from the case.

                                           CONCLUSION

        Leave to file the second amended complaint should be heard and granted before the hearing

on defendants’ motions to dismiss as plaintiffs’ second amended complaint renders them moot.



                                                   12
   Case 2:20-cv-00928-EEF-JVM Document 104-1 Filed 06/19/20 Page 13 of 13



                                                    Respectfully submitted,
                                                    KOERNER LAW FIRM
                                                    /s/ Louis R. Koerner, Jr.
                                                    Louis R. Koerner, Jr.
                                                    Louisiana Bar 7817
                                                    1204 Jackson Avenue
                                                    New Orleans, Louisiana 70130
                                                    New Orleans: 504-581-9569
                                                    Telecopier: 504-324-1798
                                                    (Cellular) 504-405-1411
                                                    e-mail: koerner@koerner-law.com
                                                    URL: http:/www.koerner-law.com
                                                    Attorneys for Terri Lewis Stevens and
                                                    Jennifer and Craig Rivera

                                       CERTIFICATE

       I hereby certify that a copy of the foregoing pleading has been served upon all interested

counsel by ECF filing on June 19, 2020.

                                                    /s/Louis R. Koerner, Jr.
                                                    Louis R. Koerner, Jr.




                                               13
